                           Case 3:19-cr-00687-TSH Document 1 Filed 12/12/19 Page 1 of 3
AO 257(Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY: □ COMPLAINT                    INFORMATION            □ INDICTMENT                              Name of District Court, and/or Judge/|^ltbte
             OFFENSE CHARGED
                                                          □ SUPERSEDING                               NORTHERN DISTRICT OF lAilPe
                                                                                                                SAN FRANCISCO Dl
 46 U.S.C. § 2302(c) -Operating a Vessel Under the Influence         I I Petty
 of Alcohol
                                                                     I I Minor           r- DEFENDANT - U.S
                                                                                                                                         SUSAN Y. SOONG
                                                                           Misde                                                    CLERK, U.S. DISTRICT COURT
                                                                           meanor           ^ VADIM HUMENYUK                       NORTH DISTRICT OF CALIFORNIA

PENALTY:
                                                                     □ Felony
              1 year prison, fine of $ 100,000,1 year supervised release, $25
              special assessment.
                                                                                       Q IpcTjcgNu..^ g g
                                                                                                                          DEFENDANT

                             PROCEEDING                                                           IS Norm CUSTODY
                                                                                                    Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, If any)                                          If not detained give date any prior
                                                                                                    summons was served on above charge/
                              U.S. Coast Guard

       person is awaiting trial in another Federal or State Court,                         2) Q Is a Fugitive
  □    give name of court
                                                                                           3) Q Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
  □    per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                  IS IN CUSTODY

                                                                                           4) Q On this charge
       this is a reprosecution of
       charges previously dismissed                                                        5) r~l On another conviction
  □    which were dismissed on motion                            SHOW
       of:                                                     DOCKET NO.                                                               f □ Federal Q State
                                                                                           6) Q Awaiting trial on other charges
       □ U.S. ATTORNEY             Q DEFENSE
                                                        }                                            If answer to (6) is "Yes", show name of institution

      this prosecution relates to a
                                                                                                                                     If "Yes-
  r~] pending case involving this same                                                          Has detainer CH
      defendant                                                MAGISTRATE
                                                                 CASE NO.
                                                                                                been filed?
                                                                                                             [X| No           }      give date
                                                                                                                                     filed

                                                                                                                           Month/DayA'ear
      prior proceedings or appearance(s)                                                        DATE OF
                                                                                                              I
  [~| before U.S. Magistrate regarding this
      defendant were recorded under                     }                                       ARREST

                                                                                                Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                       DATE TRANSFERRED              jk             Month/Day/Year
Furnishing Information on this form               DAVID L ANDERSON                              TO U.S. CUSTODY               "
                             0 U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                          |~| This report amends AO 257 previously submitted
Attorney (if assigned)                     Alexandra Shepard, SAUSA
                                                       ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
       □ SUMMONS □ NO PROCESS* [x] WARRANT                                         Bail Amount:

       If Summons, complete following:
       |~] Arraignment Q Initial Appearance                                        * Where defendant previously apprehended on complaint, no new summons or
                                                                                   warrant needed, since Magistrate has scheduled arraignment
       Defendant Address:

                                                                                   Date/Time:                                 Before Judge:

        Comments:
                      Defendant (a Ukrainian national) is preparing to depart the United States on a 7pm flight on December 12.
Case 3:19-cr-00687-TSH Document 1 Filed 12/12/19 Page 2 of 3
Case 3:19-cr-00687-TSH Document 1 Filed 12/12/19 Page 3 of 3
